 


109 HRES 855 IH: Commending the cooperation of important allies in counterterrorist operations, condemning the criticism of such cooperation by the European Parliament, and commending the counterterrorism efforts of the Central Intelligence Agency.
U.S. House of Representatives
2006-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 855 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2006 
Mr. Rohrabacher submitted the following resolution; which was referred to the Committee on International Relations, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Commending the cooperation of important allies in counterterrorist operations, condemning the criticism of such cooperation by the European Parliament, and commending the counterterrorism efforts of the Central Intelligence Agency. 
 
 
Whereas renditions are an anti-terror tool that the United States has used for years, consistent with its laws and treaty obligations; 
Whereas the Central Intelligence Agency does not condone or tolerate torture, transport individuals to other countries for the purpose of torture, or knowingly receive intelligence obtained by torture; 
Whereas the counterterrorism efforts of the Central Intelligence Agency contribute to the security of the United States and Europe and reduce the likelihood of terrorist attacks; 
Whereas Italy, Sweden, and Bosnia-Herzegovina have cooperated with the United States by apprehending terrorists and transferring them to the custody of the United States; 
Whereas the Temporary Committee on the alleged use of European countries by the Central Intelligence Agency for transport and illegal detention of prisoners of the European Parliament has condemned counterterrorism activities by the Central Intelligence Agency; 
Whereas the European Parliament criticizes the cooperation of Italy, Sweden, and Bosnia-Herzegovina in such counterterrorism efforts; 
Whereas terrorists apprehended and interrogated by the United States pose a major threat of violence within Europe; 
Whereas United States counterterrorism efforts increase the security of Europeans as well as Americans: Now, therefore, be it 
 
That— 
(1)the House of Representatives— 
(A)commends the cooperation of Italy, Sweden, and Bosnia-Herzegovina in counterterrorism efforts; 
(B)commends the Central Intelligence Agency for increasing the security of the United States and Europe through counterterrorism operations and for decreasing the likelihood of terrorist attacks; and 
(C)condemns the European Parliament for criticizing the counterterrorism efforts of the Central Intelligence Agency and for criticizing the cooperation of important allies in such counterterrorism efforts; and 
(2)it is the sense of the House of Representatives that the declarations of the Temporary Committee on the alleged use of European countries by the Central Intelligence Agency for transport and illegal detention of prisoners of the European Parliament decrease the security of European and American citizens and increase the likelihood of terrorist acts. 
 
